

Release Agreement
This Release Agreement (the “Agreement”), by and between Internap Corporation
(the “Company”) and Joanna Lanni (“You” or “Your”) (the Company and You
collectively referred to as the “Parties”) is entered into and effective as of
May 31, 2019 (the “Effective Date”).
1.Separation Date. The Parties acknowledge and agree that Your employment with
the Company terminated effective as of May 31, 2019 (the “Separation Date”).
2.Separation Payment. Provided that You satisfy the conditions of this
Agreement, including the return of all Company property, and do not revoke this
Agreement, the Company shall pay You a separation payment equal to Fifty
Thousand Dollars ($50,000.00), minus all applicable withholdings, including
taxes and Social Security (the “Separation Payment”). The Separation Payment
shall be paid on the first payroll date that is at least eight (8) days after
You return an executed version of this Agreement to the Company’s Chief
Administrative Officer in the Human Resources Department, at 250 Williams
Street, Suite E-100, Atlanta, Georgia, 30303. Because You are no longer
employed, Your rights to any particular employee benefit shall be governed by
applicable law and the terms and provisions of the Company’s various employee
benefit plans and arrangements. You acknowledge that the Separation Date shall
be the date used in determining benefits under all Company employee benefit
plans. The Company’s obligation to provide You with the payments set forth above
shall terminate immediately upon any breach by You of this Agreement or any
post-termination obligations to which You are subject.
Notwithstanding anything to the contrary set forth above, if You breach this
Agreement, You acknowledge and agree that: (a) You shall return to the Company
ninety-five percent (95%) of the Separation Payment within ten (10) calendar
days after receiving notice from the Company of Your breach, as such amount is
not deemed earned absent Your full compliance with this Agreement; and (b) the
remaining five percent (5%) of the Separation Payment shall constitute full and
complete consideration sufficient to support enforcement of this Agreement
against You, including, but not limited to, enforcement of Your release of
claims set forth below.
3.Release. In exchange for the consideration set forth above, You release and
discharge the Company from any and all claims or liability, whether known or
unknown, arising out of any event, act or omission occurring on or before the
day You sign this Agreement, including, but not limited to, claims to damages
for pain and suffering and emotional harm arising out of any promise, agreement,
contract, or common law, claims arising out of Your employment or the cessation
of Your employment, claims arising out of the Employment Retirement Income
Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001-1461, claims for breach of
contract, express or implied, or breach of the covenant of good faith and fair
dealing, express or implied, tort, defamation, misrepresentation, fraud,
negligent or intentional infliction of emotional distress, or negligence,
negligent hiring, negligent retention, negligent supervision, negligent
training, employment discrimination, retaliation, or harassment, as well as any
other statutory or common law claims, at law or in equity, recognized under any
federal, state, or local law, including, but not limited to, federal and state
wage and hour laws, federal and state whistleblower laws, New Jersey Civil
Rights Act, Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the
Employment Retirement Income Security Act, the Fair Labor Standards Act, the Age
Discrimination in Employment Act, OSHA, the New Jersey Law Against
Discrimination, New Jersey Family Leave Act, the New Jersey Paid Family Leave
Act, New Jersey Worker Freedom from Employer Intimidation Act, The Millville
Dallas Airmotive Plant Job Loss Notification Act (“NJ Warn”), and the
Conscientious Employee Protection Act, as each may be amended from time to time.
You also release any claims for unpaid back pay, sick pay, vacation pay,
expenses, bonuses, claims arising out of or relating to equity or other
ownership interest in the Company, claims to commissions, attorneys’ fees or any
other compensation. You agree that You are not entitled to any additional
payment or benefits from the Company, except as set forth in this Agreement. You
further agree that You have suffered no harassment, retaliation, employment
discrimination, or work-related injury or illness and that you do not believe
that this Agreement is a subterfuge to avoid disclosure of sexual harassment or
gender discrimination allegations or to waive such claims. You further
acknowledge and represent that You (i) have been fully paid (including, but not
limited to, any overtime to which You are entitled, if any) for hours You worked
for the Company, and (ii) do not claim that the Company violated or denied Your
rights under the Fair Labor Standards Act. Notwithstanding the foregoing, the
release of claims set forth in this Section does not waive Your right to receive
benefits under the Company’s 401(k) or pension plans, if any, that either (a)
have accrued or vested prior to the Separation Date, or (b) are intended, under
the terms of such plans, to survive Your separation from the Company.
4.ADEA/OWBPA Waiver. By agreeing to this provision, You release and waive any
right or claim against the Company1 arising out of Your employment or the
termination of Your employment with the Company under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), and the Older
Workers Benefit Protection Act, 29 U.S.C. § 621 et seq. (“OWBPA”) (such release
and waiver referred to as the “Waiver”). You understand and agree that, (i) this
Agreement is written in a manner that You understand; (ii) You do not release or
waive rights or claims that may arise after You sign this Agreement; (iii) You
waive rights and claims You may have had under the OWBPA and the ADEA, but only
in exchange for payments and/or benefits in addition to anything of value to
which You are already entitled; (iv) You are advised to consult with an attorney
before signing this Agreement; (v) You have twenty-one (21) calendar days from
receipt of this Agreement to consider whether to sign it (the “Offer Period”).
The Parties agree that the Company may revoke this offer at any time. However,
if You sign before the end of the Offer Period, You acknowledge that Your
decision to do so was knowing, voluntary, and not induced by fraud,
misrepresentation, or a threat to withdraw, alter, or provide different terms
prior to the expiration of the Offer Period. You agree that changes or revisions
to this Agreement, whether material or immaterial, do not restart the running of
the Offer Period; (vi) You have seven (7) calendar days after signing this
Agreement to revoke this Agreement (the “Revocation Period”). If You revoke, the
Agreement shall not be effective or enforceable and You shall not be entitled to
the consideration set forth in this Agreement. To be effective, the revocation
must be in writing and received by the Company’s Chief Administrative Officer in
the Human Resources Department, at 250 Williams Street, Suite E-100, Atlanta,
Georgia, 30303, prior to expiration of the Revocation Period; and (vii) this
Waiver shall not become effective or enforceable until the Revocation Period has
expired.
5.No Admission of Liability. This Agreement is not an admission of liability by
the Company.1 The Company denies any liability whatsoever. The Company enters
into this Agreement to reach a mutual agreement concerning Your separation from
the Company.
6.Non-Disparagement/Future Employment. You shall not make any disparaging or
defamatory statements, whether written or oral, regarding the Company.1 You
agree that the Company has no obligation to consider You for employment should
You apply in the future.
7.Restrictive Covenants. You acknowledge and agree that: (a) Your position was a
position of trust and responsibility with access to Confidential Information,
Trade Secrets, and information concerning employees, customers, and prospective
customers of the Company; (b) the Trade Secrets and Confidential Information,
and the relationship between the Company and its Employees, customers, and
prospective customers, are valuable assets of the Company which may not be used
for any purpose other than the Company’s Business; (c) the names of customers
and prospective customers are considered Confidential Information which
constitutes valuable, special, and unique property of the Company; (d) customer
and prospective customer lists, and customer and prospective customer
information, which have been compiled by the Company represent a material
investment of the Company’s time and money; and (e) the restrictions contained
in this Agreement, including, but not limited to, the restrictive covenants set
forth in this Section, are reasonable and necessary to protect the legitimate
business interests of the Company, and they will not impair or infringe upon
Your right to work or earn a living.
(a)    Trade Secrets and Confidential Information. You shall not: (i) use,
disclose, reverse engineer, divulge, sell, exchange, furnish, give away, or
transfer in any way the Trade Secrets or the Confidential Information for any
purpose other than the Company’s Business, except as authorized in writing by
the Company; (ii) retain any Trade Secrets or Confidential Information,
including any copies existing in any form (including electronic form) that are
in Your possession or control, or (iii) destroy, delete, or alter the Trade
Secrets or Confidential Information without the Company’s prior written consent.
The obligations under this Agreement shall: (i) with regard to the Trade
Secrets, remain in effect as long as the information constitutes a trade secret
under applicable law; and (ii) with regard to the Confidential Information,
remain in effect for so long as such information constitutes Confidential
Information as defined in this Agreement. The confidentiality, property, and
proprietary rights protections available in this Agreement are in addition to,
and not exclusive of, any and all other rights to which the Company is entitled
under federal and state law, including, but not limited to, rights provided
under copyright laws, trade secret and confidential information laws, and laws
concerning fiduciary duties. Notwithstanding anything to the contrary set forth
in this Agreement, pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C. §
1833(b)(1)), no individual shall be held criminally or civilly liable under
federal or state law for the disclosure of a trade secret that: (1) is made (x)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney; and (y) solely for the purpose of reporting or
investigating a suspected violation of law; or (2) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.
(b)    Non-Recruit of Employees. During the Restricted Period, You shall not,
directly or indirectly, solicit, recruit, or induce any Employee to (i)
terminate his or her employment relationship with the Company, or (ii) work for
any other person or entity engaged in the Business. For the avoidance of doubt,
the foregoing restriction shall also include prohibiting You from disclosing to
any third party the names, background information, or qualifications of any
Employee, or otherwise identifying any Employee as a potential candidate for
employment. The restrictions set forth in this Section shall apply only to
Employees (a) with whom You had Material Interaction, or (b) You, directly or
indirectly, supervised.
(c)    Non-Solicitation of Customers. During the Restricted Period, You shall
not, directly or indirectly, solicit any Customer of the Company for the purpose
of selling or providing any products or services competitive with the Business.
The restrictions set forth in this Section apply only to Customers (1) with whom
or which You dealt on behalf of the Company; (2) whose dealings with the Company
were coordinated or supervised by You; (3) about whom You obtained Confidential
Information in the ordinary course of business as a result of Your association
with the Company; or (4) who receives products or services authorized by the
Company, the sale or provision of which results or resulted in compensation,
commissions, or earnings for You within eighteen (18) months prior to the date
of Your termination.
(d)    Non-Solicitation of Prospective Customers. During the Restricted Period,
You shall not, directly or indirectly, solicit any Prospective Customer of the
Company for the purpose of selling or providing any products or services
competitive with the Business. The restrictions set forth in this Section apply
only to Prospective Customers (1) with whom or which You dealt on behalf of the
Company; (2) whose dealings with the Company were coordinated or supervised by
You; or (3) about whom You obtained Confidential Information in the ordinary
course of business as a result of Your association with the Company.
(e)    Definitions. For purposes of this Section 7 only, capitalized terms shall
be defined as follows:
(i)    “Business” means the business of providing information technology (IT)
infrastructure services that enable businesses to securely store, host, access
and deliver their online applications and media content through the Internet.
Such services include, but are not limited to: (A) Internet connectivity, (B)
colocation services, (C) hosting services, (D) CDN services, and (E) “Cloud”
computing services.
(ii)    “Confidential Information” means (1) information of the Company, to the
extent not considered a Trade Secret under applicable law, that (a) relates to
the business of the Company, (b) was disclosed to You or of which You became
aware of as a consequence of Your relationship with the Company, (c) possesses
an element of value to the Company, and (d) is not generally known to the
Company’s competitors, and (2) information of any third party provided to the
Company which the Company is obligated to treat as confidential, including, but
not limited to, information provided to the Company by its licensors, suppliers,
or customers. Confidential Information includes, but is not limited to, (i)
methods of operation, (ii) price lists, (iii) financial information and
projections, (iv) personnel data, (v) future business plans, (vi) the
composition, description, schematic or design of products, future products or
equipment of the Company or any third party, (vii) work product, (viii)
advertising or marketing plans, and (ix) information regarding independent
contractors, employees, clients, licensors, suppliers, Customers, Prospective
Customers, or any third party, including, but not limited to, the names of
Customers and Prospective Customers, Customer and Prospective Customer lists
compiled by the Company, and Customer and Prospective Customer information
compiled by the Company. Confidential Information shall not include any
information that (x) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (y) has been independently developed
and disclosed by others without violating this Agreement or the legal rights of
any party, or (z) otherwise enters the public domain through lawful means.
(iii)    “Customer” means any person or entity to which the Company has sold its
products or services.
(iv)    “Employee” means any person who (i) is employed by the Company at the
time Your employment with the Company ends, or (ii) was employed by the Company
during the last year of Your employment with the Company (or during Your
employment if employed less than a year).
(v)    “Material Interaction” means any interaction with an Employee which
related, directly or indirectly, to the performance of Your duties or the
Employee’s duties for the Company.
(vi)    “Prospective Customer” means any person or entity to which the Company
has solicited to purchase the Company’s products or services within the last
twelve (12) months.
(vii)    “Restricted Period” means six (6) months after the Separation Date.
(viii)    “Trade Secrets” means information of the Company, and its licensors,
suppliers, clients, and customers, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, a list of actual customers, clients,
licensors, or suppliers, or a list of potential customers, clients, licensors,
or suppliers which is not commonly known by or available to the public and which
information (i) derives independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.
(f)    Injunctive Relief. If You breach or threaten to breach any portion of
this Section, You agree that: (a) the Company would suffer irreparable harm; (b)
it would be difficult to determine damages, and money damages alone would be an
inadequate remedy for the injuries suffered by the Company; and (c) if the
Company seeks injunctive relief to enforce this Agreement, You shall waive and
shall not (i) assert any defense that the Company has an adequate remedy at law
with respect to the breach, (ii) require that the Company submit proof of the
economic value of any Trade Secret or Confidential Information, or (iii) require
the Company to post a bond or any other security. Nothing contained in this
Agreement shall limit the Company’s right to any other remedies at law or in
equity.
(g)    Independent Enforcement. Each of the covenants set forth in this Section
7 of this Agreement shall be construed as an agreement independent of (i) each
of the other covenants set forth in Section 7, (ii) any other agreements, or
(iii) any other provision in this Agreement, and the existence of any claim or
cause of action by You against the Company, whether predicated on this Agreement
or otherwise, regardless of who was at fault and regardless of any claims that
either You or the Company may have against the other, shall not constitute a
defense to the enforcement by the Company of any of the covenants set forth in
Section 7 above. The Company shall not be barred from enforcing any of the
covenants set forth in Section 7 above by reason of any breach of (y) any other
part of this Agreement, or (z) any other agreement with You.
8.Confidentiality. You acknowledge and agree that neither You nor anyone acting
on Your behalf has made or will make any disclosures concerning the existence or
terms of this Agreement to any person or entity, including, but not limited to,
any representative of the media, Internet web page, social networking site,
“blog” or “chat room,” judicial or administrative agency or body, business
entity or association, except: (a) Your spouse; (b) Your attorneys, accountants
or financial advisors; or (c) any court or government agency pursuant to an
official request by such government agency, court order or legally enforceable
subpoena. If You are contacted, served or learn that You will be served with a
subpoena to compel Your testimony or the production of documents concerning this
Agreement or Your employment with the Company, You agree to immediately notify
the Company’s Chief Administrative Officer in the Human Resources Department, by
telephone and as soon as possible thereafter in writing. If You disclose the
existence or terms of this Agreement pursuant to sub-clauses (a) or (b) of this
paragraph, You shall inform such person or entity (i) of this confidentiality
provision, and (ii) to maintain the same level of confidentiality required by
this provision. Any breach of this provision by such person or entity shall be
considered a breach by You. You may not use this Agreement as evidence, except
in a proceeding in which a breach of this Agreement is alleged.
9.Return of Company Property. You shall immediately return to the Company all of
the Company’s property, including, but not limited to, computers, computer
equipment, office equipment, mobile phone, keys, passcards, credit cards,
confidential or proprietary lists (including, but not limited to, customer,
supplier, licensor, and client lists), tapes, laptop computer, electronic
storage device, software, computer files, marketing and sales materials, and any
other property, record, document, or piece of equipment belonging to the
Company. You shall not (a) retain any copies of the Company’s property,
including any copies existing in electronic form, which are in Your possession,
custody, or control, or (b) destroy, delete, or alter any Company property,
including, but not limited to, any files stored electronically, without the
Company’s prior written consent. The obligations contained in this Section shall
also apply to any property which belongs to a third party, including, but not
limited to, (i) any entity which is affiliated or related to the Company, or
(ii) the Company’s customers, licensors, or suppliers.
10.Prohibited Post-Employment Activities. You acknowledge and agree that,
effective as of the Separation Date: (a) You removed any reference to the
Company as Your current employer from any source You control, either directly or
indirectly, including, but not limited to, any Social Media such as LinkedIn,
Facebook, Google+, Twitter, and/or Instagram, and (b) You are not permitted to
represent Yourself as currently being employed by the Company to any person or
entity, including, but not limited to, on any Social Media. For purposes of this
Section, “Social Media” means any form of electronic communication (such as Web
sites for social networking and micro blogging) through which users create
online communities to share information, ideas, personal messages and other
content, such as videos.
11.Attorneys’ Fees. In the event of litigation relating to this Agreement other
than a challenge to the Waiver, the Company shall, if it is the prevailing
party, be entitled to recover attorneys’ fees and costs of litigation, in
addition to all other remedies available at law or in equity.
12.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties. This Agreement supersedes any prior communications, agreements, or
understandings, whether oral or written, between the Parties arising out of or
relating to Your employment and the termination of that employment. The
covenants set forth in Section 7 of this Agreement do not supersede any previous
restrictive covenants entered into by the Parties. Any such prior restrictive
covenants remain in full force and effect, and shall survive cessation of Your
employment. Other than the terms of this Agreement, no other representation,
promise, or agreement has been made with You to cause You to sign this
Agreement.
13.Non-Interference. Notwithstanding anything to the contrary set forth in this
Agreement or in any other agreement between You and the Company, nothing in this
Agreement or in any other agreement shall limit Your ability, or otherwise
interfere with Your rights, to (a) file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal, state, or local governmental agency or
commission (each a “Government Agency”), (b) communicate with any Government
Agency or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company, (c) receive an award for information
provided to any Government Agency, or (d) engage in activity specifically
protected by Section 7 of the National Labor Relations Act, or any other federal
or state statute or regulation.
14.Governing Law/Consent to Jurisdiction. The laws of the State of New Jersey,
and the Defend Trade Secrets Act of 2016, where applicable, shall govern this
Agreement. If New Jersey’s conflict of law rules would apply another state’s
laws, the Parties agree that New Jersey law shall still govern. You agree that
any and all claims arising out of or relating to this Agreement shall be brought
solely and exclusively in a state or federal court of competent jurisdiction in
New Jersey. You consent to the personal jurisdiction of the state and/or federal
courts located in New Jersey. You waive (a) any objection to jurisdiction or
venue, or (b) any defense claiming lack of jurisdiction or improper venue, in
any action brought in such courts.
15.Voluntary Agreement. You acknowledge the validity of this Agreement and
represent that You have the legal capacity to enter into this Agreement. You
acknowledge and agree You have carefully read the Agreement, know and understand
the terms and conditions, including its final and binding effect, and sign it
voluntarily.
16.Execution. This Agreement may be executed in one or more counterparts,
including, but not limited to, facsimiles and scanned images, and it shall not
be necessary that the signatures of all Parties hereto be contained on any one
counterpart. Each counterpart shall for all purposes be deemed to be an
original, and each counterpart shall constitute this Agreement.
If the terms set forth in this Agreement are acceptable, please initial each
page, sign below, and return the signed original to the Company on or before the
21st day after You receive this Agreement. You understand that this Agreement
can be revoked at any time prior to expiration of the Offer Period. If the
Company does not revoke and does not receive a signed original on or before the
21st day after You receive this Agreement, then this offer is automatically
revoked and You shall not be entitled to the consideration set forth in this
Agreement.
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.
Internap Corporation


By: /s/ John D. Filipowicz


Its: SVP & Chief Administrative Officer


Date: 6/3/2019
Joanna Lanni


/s/ Joanna Lanni


Date: 5/31/2019







1
JL
Employee’s Initials